Citation Nr: 0531146	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-22 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a chronic low back 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as anxiety and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  During the 
pendency of the appeal, the veteran moved to Montana and 
jurisdiction of his claims was transferred to the Fort 
Harrison, Montana, RO.

The veteran testified before the undersigned Veterans Law 
Judge in June 2005.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran's GERD is manifested by subjective complaints 
of burning, reflux, loose stools, and bloating, worse when 
laying down.  He is on regular medication but continues to 
have symptoms daily.  

2.  There is no objective clinical evidence of persistent 
symptoms with considerable impairment of health due to 
gastrointestinal pathology.

3.  Isolated complaints of low back pain noted in-service are 
shown to have been acute and transitory, and resolved without 
objective residual pathology.

4.  Post-service evidence is negative for a current diagnosis 
related to low back pain for several years after discharge.

5.  The weight of medical evidence indicates that the 
veteran's current complaints of low back pain are related to 
a serious post-service motor vehicle accident (MVA).

6.  A chronic psychiatric disorder was not shown in service 
or for years thereafter.

7.  The medical evidence does not show that the veteran's 
current psychiatric complaints are associated with military 
service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 
4.20, 4.113, 4.114, Diagnostic Code (DC) 7346 (2005). 

2.  A chronic low back disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  An acquired psychiatric disorder, claimed as anxiety and 
insomnia, was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for a higher rating, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2005).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

With respect to the claims for service connection, under the 
relevant laws and regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  Entitlement to a Rating in Excess of 10 Percent for GERD

At a hearing before the Board in June 2005, the veteran 
testified that he experienced a sharp pain on his left side 
resonating up through the shoulder, described as gas moving.  
He noted that his medication had been changed, which helped.  
He reported bile and backflow in the mornings and propped 
himself up to sleep at night.  He stated that he had reflux 
bad enough that he vomited but not often.  Upon further 
questioning, he thought that his mental condition was causing 
his stomach problems.  

As an initial matter, the Board notes that when a veteran has 
been diagnosed as having a specific condition and the 
diagnosed condition is not listed in the Schedule for Rating 
Disabilities, the diagnosed condition will be evaluated by 
analogy to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).  In that respect, the RO determined that the 
veteran's GERD was analogous to hiatal hernia under DC 7346.  

Moreover, ratings under DCs 7301 to 7329, in pertinent part, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2005).

Therefore, in order to be assigned a higher than the current 
10 percent rating, the evidence must show:

*	persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health (DC 7346).  

Turning to the evidence of record, the Board notes that in a 
January 2003 VA examination, the veteran complained of upper 
abdominal distress and burning, responding to Ranitidine, but 
he related some symptoms every day, worse with laying down.  
Physical examination revealed mild tenderness just to the 
left of the epigastrium.  The final diagnosis was 
gastroesophageal reflux disorder.  

As noted above, a higher rating requires dysphagia 
(difficulty swallowing), pyrosis (burning sensation), and 
regurgitation accompanied by substernal or arm or shoulder 
pain, which is productive of considerable impairment of 
health.  While the veteran reported daily symptoms, there was 
no evidence of substernal, arm, or shoulder pain at the time 
of the examination.  As such, this evidence does not support 
a higher rating.

In an April 2004 VA examination, the veteran reported that he 
was on regular medication but denied vomiting.  He related 
episodes of occasional heartburn and left upper chest pain 
over the previous weeks and had just had his medication 
increased.  He denied hematemesis or melena, circulatory 
disturbance after meals, or hypoglycemic reaction.  He 
complained of frequent loose stools and bloating.  His weight 
was stable and he had no anemia, by history.  Physical 
examination revealed that his abdomen was obese, soft, and 
nontender except for mild tenderness in the epigastrium.  The 
final diagnosis was GERD.  

However, there was no indication that the veteran's symptoms 
resulted in "considerable" impairment of his health.  While 
an April 2004 outpatient treatment note indicated complaints 
of dysphagia and left chest pain, more recent outpatient 
treatment records show very little to no gastrointestinal 
complaints.  For example, in a January 2005 note, the veteran 
denied polydypsia, polyphagia, melena, hematochezia, and had 
no bowel or bladder changes.  

In addition, outpatient treatment records show the veteran's 
weight to be fairly stable.  In July 2000, the veteran 
weighed 228 lbs; in November 2000,  he was reported as 211 
lbs., in April 2001 at 215 lbs., and in July 2003 at 225 lbs.  
Parenthetically, the Board notes that the veteran weighed 212 
lbs. in 1994 and 1998.  

While the veteran has required regular medications for 
symptom relief, there is no evidence of "considerable" 
impairment of health as evidenced by fairly stable weight.  
Therefore, the Board finds that the evidence does not support 
a higher evaluation under DC 7346 at this time.

II.  Entitlement to Service Connection for a Chronic Low Back 
Disorder

At a hearing before the Board, the veteran testified that he 
started having problems with his back during boot camp 
marches.  He acknowledged that he did not complain about his 
back at that time because he was afraid of the company 
commander.  He indicated that it was not bothering him much 
at the time of discharge because he had a sit-down job.  He 
stated that he started seeing a chiropractor in the early 
1980s for back pain and started having treatment at VA 
approximately 12 years previously.

Service medical records reflect that the veteran complained 
of low back pain in July 1979 after lifting soda cases.  He 
was most worried about a kidney disorder.  The clinical 
impression was muscle strain.  He again complained of back 
pain in October 1979 and was treated with Norgesic and 
exercises.  The September 1980 service separation examination 
reflects a normal clinical evaluation of the veteran's spine.  
Based on the above, the Board finds no evidence of a chronic 
low back disorder during military duty.

Significantly, the veteran was involved in a serious MVA in 
August 1990.  While no medical evidence is associated with 
the claims file from this incident, he has consistently 
reported that he sustained a serious orthopedic injury and 
major head trauma.  He has related that he was unconscious 
for two weeks and hospitalized for three months.  The 
accident was alcohol-related and his passenger in the 
automobile was reportedly killed.

In November 2001, the veteran filed a claim for, among other 
things, back pain and referenced his service medical records 
for dates of treatment, and VA treatment since 1996.  In a 
subsequent statement, he maintained that he complained of 
back pain in service and should be service-connected.  

Post service medical records show that the veteran was 
treated in September 1997 for a follow-up of low back pain.  
He had fallen two days previously and was in moderate back 
pain.  After an evaluation, the treating physician noted that 
the veteran would benefit from a more consistent program to 
decrease strain in his back but that "the origin of his [low 
back pain] is the fused R knee, excessive pronation on L, and 
leg length discrepancy."  

However, even accepting the veteran's assertion that he was 
initially treated for low back pain beginning in 1996, the 
multi-year gap between separation from service and low back 
complaints fails to satisfy the continuity of symptomatology 
required to support the claim for entitlement to service 
connection.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
current low back complaints to active military service, 
despite the veteran's contentions to the contrary.    

As noted above, the initial treating physician related the 
veteran's low back pain to a post-service right knee injury 
sustained in the serious MVA in August 1990.  This finding is 
supported by additional medical records.  As an example, in 
an October 1999 outpatient treatment note, the veteran was 
noted to have chronic neck, low back, leg, and right knee 
pain as a result of a MVA in 1990.  In a January 2000 note, 
he reported the onset of neck and back pain to a 1990 MVA 
where he received severe orthopedic injuries to his right 
lower extremity.

In a January 2000 pain clinic assessment, the veteran related 
a 20-year history of back pain, worsening over the previous 7 
years.  Nonetheless, he also reported that he was in an MVA 
in August 1990, was in a coma for two weeks, hospitalized for 
three months, and his right leg was 1-1/2 inches shorter than 
the left as a result of the injuries sustained.  
Interestingly, a February 2001 X-ray showed a normal 
lumbosacral spine without evidence of degenerative disc 
disease.  Nonetheless, none of the veteran's treating 
physician's have related his low back symptomatology to 
military service.

In support of the veteran's claim, he submitted a February 
2003 statement from a private chiropractor that he had 
received treatment from April 1996 to December 1998.  The 
chiropractor also indicated that the veteran received 
treatment in the mid to late 1980s but the records had been 
destroyed and were no longer available.  The chiropractor did 
not offer the nature of the earlier treatments but generally 
concluded that the veteran had cervical, thoracic, and lumbar 
spinal problems.  

In a subsequent June 2003 statement, the same chiropractor 
noted that the veteran had almost 20 years of chronic spinal 
problems.  He related that "if the [veteran] had an injury 
prior to the 1980s, which was service related, then the 
possibility does exist that the onset is related to the 
service injury."  He concluded that the veteran should have 
a full evaluation by an orthopedist to make this final 
decision.

The Board tends to place less probative value on this private 
medical evidence due to the equivocal nature of the 
chiropractor's statements.  Moreover, the chiropractor's 
statements were ambivalent in terms of presenting a medical 
nexus between a theoretical injury prior to the 1980s and the 
"possibility" of a relationship with military service.  

Further, noting that the veteran had a 20-year history of low 
back complaints dates the symptomatology to approximately 
1983, which is still several years after the veteran was 
discharged from active duty in 1980.  Therefore, the Board 
assigns this medical statement less probative weight.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).

On the other hand, in an April 2004 VA examination, 
undertaken to address the issue on appeal, the veteran 
related a history of a low back injury in service and 
essentially ongoing back pain since that time.  He reported 
that he left a job six months after military discharge 
because of back pain.  He acknowledged the serious MVA 
accident in 1990 and the severe orthopedic injury and closed 
head injury as a result.  It was noted that he had a complete 
ankylosis of the right knee and a shortening of the right leg 
by 1-1/2 inches as a result of the accident.  

The examiner noted that the veteran was treated in service 
for a two day history of low back pain in March 1978, muscle 
strain in July 1979, but had a normal military separation 
examination.  After a physical examination, the final 
diagnosis was mechanical low back pain.  

With respect to the issue of whether the veteran's current 
low back condition was related to military service, the 
examiner determined that there was insufficient information 
to conclude whether the veteran's current complaints were 
related to military service.  He based his opinion on the 
absence of disabling back pain during military service, the 
absence of back pain at the time of discharge, and the 
absence of objective medical treatment between discharge in 
1980 and the MVA in 1990.  

The examiner related that he was unable to say whether the 
veteran's symptoms fully resolved.  He stressed that the 
information from the chiropractor did not show the nature of 
the veteran's condition or its relationship with military 
service.  He concluded that the nature of the veteran's MVA 
was such that one would expect significant trauma to the 
axial spine but was unable to comment on the specific portion 
of the veteran's current condition that would be attributed 
to trauma associated with the MVA.  He acknowledged that:

several references by treating physicians 
to the onset of pain in the aftermath of 
the [MVA] and the significant leg length 
discrepancy with secondary pelvic 
obliquity and compensatory scoliosis 
would certainly suggest that the primary 
cause of this veteran's back condition is 
residual affects of the [MVA].  

For the reasons stated above, it is my 
opinion that this veteran's back 
condition is less likely than not likely 
due to the back complaints during 
military service.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  

The opinion is also consistent with multiple outpatient 
treatment records referencing a relationship between the 
veteran's low back complaints and the August 1990 MVA - not 
military service.  Therefore, the Board finds the VA 
examiner's opinion to be of great probative value.

Notwithstanding the veteran's claim for a chronic low back 
disorder, the Board finds that there was no evidence of a 
chronic low back disorder in service, no evidence of low back 
symptomatology for several years after discharge, and no 
medical nexus between his current complaints and active duty.  
Therefore, the claim is denied.

III.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Claimed as Anxiety and Insomnia

At the hearing before the Board, the veteran testified that 
he first started having problems with anxiety and insomnia 
during military service when he and his wife were not getting 
along.  He stated that he was treated for insomnia while on 
active duty in 1978.  When asked if he continued to have 
problems with depression and sleeping after service, he 
acknowledged that he was drinking a lot of alcohol and did 
not notice having problems.  He indicated that he was self-
medicating for pain and to give his mind a rest.  He noted 
that when he "sobered up," he started treatment for 
depression.

Service medical records reflect that the veteran complained 
of having a nervous condition in November 1977 which caused 
his hands to peel.  After a physical examination, the final 
diagnoses included mild allergic reaction of the hands and 
anxiety.  It does not appear that he received any psychiatric 
follow-up treatment.

In December 1978, the veteran reported a several month 
history of insomnia.  At the time, he felt that his problems 
were the result of family discord and his deployment.  He 
related that he and his wife fought over trivial matters and 
he felt down all the time.  After a mental status 
examination, the final diagnosis was mild situational 
depression with marital adjustment reaction.  Family 
counselling was recommended.  There was no additional 
psychiatric follow-up or treatment.

At the time of military discharge nearly two years later, the 
veteran's psychiatric evaluation was normal.  Based on the 
above, the Board finds no evidence of a chronic psychiatric 
disorder during military duty.

In November 2001, the veteran filed a claim for, among other 
things, a nervous condition and insomnia and referenced his 
service medical records for dates of treatment.  In a 
subsequent statement, he maintained that the mild depression 
he experienced in service continued throughout his adult life 
without regard to his marital status and asserted that when 
he initially received VA treatment he was not married.  

Post service medical records show that the veteran sought VA 
psychiatric treatment in May 1997.  It was reported that he 
was divorced, had never been seen in the mental health 
clinic, had never used psychiatric services in the past, and 
was on no medication.  The treating physician noted that the 
veteran complained of "initial insomnia and early 
awakening" and indicated that it was "probably secondary to 
knee pain from auto accident and knee fusion in 1990."  The 
final diagnosis was persistent insomnia.

As such, the evidence indicates that the veteran's complaints 
of insomnia started as early as 1997, some 17 years after 
military service.  Thus, the multi-year gap between 
separation from service and psychiatric complaints fails to 
satisfy the continuity of symptomatology required to support 
the claim for entitlement to service connection.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
current psychiatric diagnoses to active military service, 
despite the veteran's contentions to the contrary.    

In a September 2002 VA mental health examination, the veteran 
complained of difficulty staying sober.  He reported the 
serious MVA in August 1990 and had not worked since that 
time.  He related that it was traumatic for him when he went 
into the military shortly after getting married and thought 
that his wife was "doing all these things wrong."  He 
recalled yelling at her and accusing her of things.  He 
thought that he wanted to get out of the Navy so that he 
could get along better with his wife.  

After a mental status examination, the final diagnoses 
included alcohol abuse, depression secondary to chronic pain, 
and cognitive disorder, not otherwise specified.  The 
examiner concluded:

DIAGNOSTIC ANALYSIS:  [The veteran] did 
not tell me about an event which happened 
while he was on active duty in the 
military which would qualify as a 
stressor for a diagnosis of post-
traumatic stress disorder.  Treatment 
notes related his cognitive disorder, 
depression, and chronic pain to the [MVA] 
that he was in in 08/90.

OPINIONS:  In my opinion, [the veteran] 
has ongoing psychiatric problems.  
However, I do not believe that they have 
any connection whatsoever with the fact 
that he once was on active duty in the 
military.  They appear, rather, to be 
related to an [MVA] he was in in 08/90. 

A reasonable reading of this evidence is that the veteran's 
current psychiatric symptomatology is not related to military 
service but is rather the result of the August 1990 accident.  

This finding is supported by additional medical evidence.  As 
noted below, multiple examining and treating physicians have 
associated the veteran's psychiatric complaints to the 
ongoing medical problems associated with the August 1990 MVA, 
as follows:

*	"he has suffered from chronic pain in head/neck/back 
and all over after an MVA in 8/90.  He endorses memory 
impairment/insomnia/depression and anxiety as a result 
of the chronic pain."  [January 2005 OPT];
*	"he was involved in a MVA in 8/90 resulting in chronic 
pain in head + neck + back + all over, also causing him 
memory impairment + insomnia + depression and anxiety.  
[May 2004 Psychiatric Evaluation Note];
*	"major medical problems have resulted from the MVA and 
include chronic pain (neck, shoulders, back), a fused R 
knee, and memory deficits."  [January 2001 OPT]; and 
*	"Pt has h/o depression beginning after the MVA in 
199[0]."  [January 2000 OPT].

These statements are a representative sample of multiple 
statements establishing a relationship between the veteran's 
various psychiatric complaints, including the insomnia and 
anxiety currently on appeal, and the August 1990 MVA.  Except 
for the veteran's own statements, there is no medical opinion 
supporting his claim.

The mere contentions of the veteran as to a medical nexus, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his complaints with an event 
or incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

The Board has considered the veteran's contention that he has 
experienced psychiatric complaints and low back pain since 
separation from service.  Although the veteran's statements 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of a chronic psychiatric or low back 
disorder during active duty or until many years after 
service.  He lacks the medical expertise to offer an opinion 
as to the diagnosis of current pathology, as well as to 
medical causation of any current disability.  In the absence 
of competent, credible evidence of a chronic disability in 
service, lack of continuity of relevant symptomatology, the 
absence of a medical nexus, service connection is not 
warranted.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2003, prior to initial adjudication of his claims, 
and again in July 2003, August 2004, and January 2005.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters  provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in June 2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in September 2002, 
January 2003, and April 2004.  The available medical evidence 
is sufficient for adequate determinations.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for GERD is denied.

The claim for entitlement to service connection for a chronic 
low back disorder is denied.

The claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as anxiety and 
insomnia, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


